Citation Nr: 1205834	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-03 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs(VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a pulmonary/respiratory disability (diagnosed as sarcoidosis), claimed as due to asbestos exposure.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeff Yungman, Attorney




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to September 1983.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO denied service connection for PTSD, for tinnitus, and for a respiratory disability, as well as denied entitlement to a TDIU.  In May 2008, the Veteran filed a notice of disagreement (NOD).  In September 2009, the RO granted the Veteran's claim for service connection for tinnitus, which represents a full grant of the benefits sought with respect to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).  Later that month, the RO issued a statement of the case (SOC) with respect to the remaining claims.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in February 2009.

In his substantive appeal, the Veteran requested a local hearing with a Decision Review Officer at the RO.  Despite a June 2009 letter notifying him of the August 2009 hearing, he failed to appear.  The hearing notice was not returned from the U.S. Postal as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the Veteran's Board hearing request has been deemed withdrawn.  

In April 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny each claim (as reflected in a November 2011 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

As a final preliminary matter, the Board notes that, while the Veteran previously was represented by South Carolina Office of Veterans Affairs, in December 2011, the Veteran granted a power-of-attorney in favor of private attorney Jeff Yungman with regard to the claims on appeal.  

The Board's decision addressing the claims for service connection for psychiatric disability claimed as PTSD, and for a pulmonary/respiratory disability, is set forth below.  The claim for a TDIU is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  The Veteran has been diagnosed with service-related PTSD, and a report from the Joint Services Records Research Center (JSRRC) tends to corroborate the occurrence of an alleged in-service stressor to which his PTSD symptoms have been medically linked.

3.  Although the Veteran may have had asbestos exposure as a Navy seaman who served as an electrical/mechanical equipment repairman, the Veteran's only diagnosed pulmonary/respiratory disability, sarcoidosis, was first diagnosed many years after the Veteran's discharge from service, and the only medical opinion on the question of whether there exists a medical nexus between the Veteran's current sarcoidosis and service weighs against the claim.




CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2011).

2.  The criteria for service connection for a respiratory disability, to include sarcoidosis are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for PTSD, the Board finds that all notification and development actions needed to fairly adjudicate the claim has been accomplished.  

Pertinent to the claim for service connection for pulmonary/respiratory disability, the Board points out that notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2007 and January 2008 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2008 rating decision reflects the initial adjudication of the claims after issuance of these letters.  Hence, the November 2007 and January 2008 letters-which meet the content of notice requirements described in Dingess/Hartman and Pelegrini-also meet the VCAA's timing of notice requirement.  

Post rating, a November 2010 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection was granted-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the November 2010 letter, and opportunity for the Veteran to respond, the November 2011 supplemental SOC (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records and the reports of October 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board also finds that no additional RO action to further develop the record in connection with this claim is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Psychiatric Disability

In this case, the Veteran asserts that he has PTSD due to two stressful events he witnessed during his service on the U.S.S. John F. Kennedy.  In various statements, the Veteran described the death of "Seaman Davis" who was killed when a jet landed out of control and the hook and cable cut off his arm and broke his neck.  The Veteran said that he was right next to Davis and personally witnessed his death.  He also described an incident in which another shipmate had both his legs cut off.  The Veteran estimated that both incidents occurred in either 1982 or 1983, but he could not remember either date within a two-month time range and he could not remember the full names of either person involved in these incidents.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

As regards the first, fundamental requirement for service connection, diagnoses of PTSD must be rendered in accordance with the diagnostic criteria set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

In this case, the Board notes that the medical evidence of record is replete with references to diagnoses of PTSD.  VA treatment records dated from February 2008 to June 2010 reflect continuous treatment for PTSD.  In the report of October 2011 VA examination, a VA psychiatrist concluded that, based upon his examination, the Veteran did meet the minimal criteria for a diagnosis of PTSD.  Thus, the Board finds that the Veteran has currently diagnosed PTSD, in accordance with the provisions of 38 C.F.R. § 4.125.

The next requirement for service connection for PTSD is a link established by medical evidence between current symptoms and an in-service stressor.  In the October 2011 report of VA examination, a link was established between the Veteran's current PTSD symptoms and the alleged in-service stressor.  As noted, the Veteran's alleged in-service stressor was the death of "Seaman Davis" who was killed when a jet landed out of control and the hook and cable cut off his arm and broke his neck.  The Veteran said that he was right next to Davis and personally witnessed his death.  He also described an incident in which another shipmate had both his legs cut off.  In the report of October 2011 VA examination, the VA psychiatrist indicated that the described in-service stressor, witnessing the death of "Seaman Davis," met criterion A for a diagnosis of PTSD (i.e., the stressor was adequate to support the diagnosis of PTSD).  Criterion B-E for a diagnosis of PTSD were met in that the Veteran persistently re-experienced the event, the Veteran persistently avoided stimuli associated with the trauma and had a numbing of general responsiveness, the Veteran had persistent symptoms of increased arousal (not present before the trauma) and the duration of the symptoms was more than 1 month.  

The only question remaining is whether the third criterion for establishing service connection for PTSD-credible evidence that one or more claimed in-service stressor(s) actually occurred-is met.  

Under the legal authority in effect at the time the Veteran filed his claim for service connection for PTSD, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determined that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement was accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and the claimed stressor is consistent with the places, types, and circumstances of that veteran's service.  As the Veteran's claimed stressor is not related to fear of hostile military or terrorist activity, the amendment is not applicable in this case.

Here, as the Veteran did not engage in combat with the enemy and was not a POW, and has not asserted any stressor(s) related to combat or POW experiences or fear of hostile military or terrorist activity, then his lay testimony, alone, is not sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  

As previously noted, in this case, the Veteran has described two stressful events during his service on the U.S.S. John F. Kennedy, personally witnessing the death of "Seaman Davis" who was killed when a jet landed out of control and the hook and cable cut off his arm and broke his neck and witnessing an incident in which another shipmate had both his legs cut off.  The Veteran estimated that both incidents occurred in either 1982 or 1983, but he could not remember either date within a two-month time range and he could not remember the full names of either person involved in these incidents.  

In an internal March 2008 Memorandum, the RO determined that there was insufficient information to forward the Veteran's claim to the Joint Services Records Research Center (JSRRC) to research the Veteran's reported in-service stressors.  The Veteran provided internet research which reported that in December 3, 1981, an arresting wire broke during the landing of an A-7 Corsair aircraft aboard the USS Kennedy, killing two men and injuring three others.  A subsequent response from JSRRC indicates that the Veteran was not serving on the USS Kennedy "during May 1982, when the claimed event occurred.  The Veteran was requested to provide correct unit of assignments and timeframe that the event took place in order to conduct a more meaningful search.

Observing that the events aboard the USS Kennedy in December 1981 were similar to the Veteran's described alleged stressful events-which, per the Veteran's report, occurred in 1982 or 1983-the Board remanded the claim to the RO in April 2010 to attempt to verify whether one of the individuals killed in December 1981 incident had the last name of "Davis." 

In a subsequent response, JSRRC reported that the December 3, 1981 deck log from the USS Kennedy was reviewed.  The deck logs showed that Airman (AN) Anthony W. Davis, V-1 division, was declared dead at 0905 hours as a result of a cervical fracture sustained in the landing accident aboard the USS Kennedy in December 1981.  Additionally, Airman Apprentice (ABEAA) William F. Bley, V-2 division, sustained bilateral amputation of the lower extremities and laceration to the forehead in the landing accident aboard the USS Kennedy in December 1981. 

The Board notes that JSRRC has not provided, nor could it provide, any information to support a finding that the Veteran actually witnessed either of the above-noted events, as asserted.  The Board points out, however, that requiring corroboration of every detail, including a veteran's personal participation, defines "corroboration" far too narrowly.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). Significantly, there is no evidence to indicate that the Veteran was not present when the above-noted incidents occurred.  See Pentacost  v. Principi, 16 Vet. App. 124, 128 (2002). 

Under these circumstances, the Board thus finds that the objective evidence tends to support a finding that that the Veteran's claimed stressors actually occurred.  Consistent with this finding-and the Board's other findings, noted above-the Board points out that, after the RO (AMC) continued to deny the claim for service connection on remand, in a January 2012 memorandum , the Director of VA's Compensation Service found that the Veteran had a diagnosis of PTSD, that the PTSD was related to the alleged stressor, and that the alleged stressor was confirmed.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met.  




B.  Pulmonary/respiratory disability

The Veteran claims he has respiratory problems due to in-service exposure to asbestos.  As noted in the prior remand, his military personnel records reflect that he was assigned to the U.S.S. John F. Kennedy, that his service rating was seaman (SN), and that his Navy Enlisted Classification Code was electrical/mechanical equipment repairman (9760).  Hence, he may have had some asbestos exposure during service.  

The Board points out, at the outset, that there is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases. However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006). Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  

The Adjudication Manual contains guidelines for the development of asbestos exposure cases.  They indicate that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is that the latent period varies from 10 to 45 or more years between first exposure and development of disease. Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). 

The Adjudication Manual provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  See also VAOPGCPREC 4- 2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures). 

The Board also points out that the pertinent parts of the Manual guidelines on service connection in asbestos-related cases are not substantive rules, and that there is no presumption that a veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a pulmonary/respiratory disability must be denied.

The Veteran's STRs reflect that he began complaining of upper chest pain and tightness when breathing in May 1981.  In June 1981, he complained of chest tightness and some dyspnea, but there was no trauma, his lungs sounded good, and chest X-rays were normal.  A July 1981 electrocardiograph (EKG) was within normal limits.  On August 1983 discharge examination, the Veteran's lungs and chest were normal.

Subsequent to service, VA outpatient treatment records reflect that the Veteran reported a dry cough and shortness of breath with exertion in February 2008.  A June 2008 chest X-ray revealed upper lobe opacities and a June 2008 CT scan revealed multiple calcified lymph nodes.  A January 2009 bronchoscopy was negative for infection and malignancy.  It was noted that poorly formed granulomas were found raising the possibility of sarcoidosis.  A May 2009 pulmonary note reflects a diagnosis of sarcoidosis without significant symptomatology.  A January 2010 pulmonary note reflects that the Veteran was seen for follow-up treatment for his sarcoidosis.  He was asymptomatic and underwent an opthologist examination which was negative for uveitis.  The Veteran was doing well and the physician indicated that he did not require medication.

In an October 2011 report of VA examination, the Veteran reported that he was diagnosed with sarcoidosis in 2007.  He had never been hospitalized or required medication for his sarcoidosis.  He did not use an inhaler and denied experiencing any dyspena on exertion.  He had never been diagnosed with lung cancer and denied any history of treatment for such.  On objective examination, the only diagnosed pulmonary/respiratory disability was sarcoidosis.  The examiner indicated that the sarcoidosis caused no physiologic impairment and there were no symptoms of sarcoidosis.

The examiner opined that the sarcoidosis was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner explained that sarcoidosis did not have its onset in military service and was less likely than not caused by the Veteran's probable exposure to asbestos, as there was not conclusive evidence to document a known causative link between sarcoidosis and asbestos exposure.

In this case, even acknowledging that the Veteran may have has asbestos exposure, as asserted, and that he had in-service respiratory complaints, in this case, no asbestosis or other asbestos-related disease has been diagnosed.  Indeed, as indicated above, the only diagnosed pulmonary/respiratory disability is sarcoidosis.  

The first documented evidence of such disability was approximately 26 years after active military service.  The Board points out that the passage of many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection for the disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Further, in the only medical opinion to squarely address the matter of whether there exists a medical relationship between the only currently diagnosed pulmonary/respiratory disability and the Veteran's period of service, the October 2011 VA examiner specifically opined that the sarcoidosis was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness (sarcoidosis did not have its onset in military service).  In this regard, the examiner explained that there was not conclusive evidence to document a known causative link between sarcoidosis and asbestos exposure.  Significantly, neither the Veteran nor his representative has presented or identified any competent medical comment/opinion that there exists a nexus between service and the Veteran's current sarcoidosis.  

Finally, the Board notes that, as for any direct assertions by the Veteran that there exists a medical relationship between current sarcoidosis and service, such assertions provide no basis for allowance of the claim.  As indicated above, the matter of medical nexus upon which this claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As  the Veteran is not shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (persuasive) opinion on such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  For these reasons, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for pulmonary/respiratory disability diagnosed as sarcoidosis, claimed as due to asbestos exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for PTSD is granted.

Service connection for a pulmonary/respiratory disability, to include sarcoidosis, is denied.


REMAND

As the Board has now awarded service connection for PTSD, it is the RO's responsibility to implement to Board decision in this regard and assign a disability rating and effective date.  The Board points out, however, that the rating the RO assigns for the Veteran's PTSD may affect his entitlement to a TDIU.  Thus, the claim for a  TDIU is inextricably intertwined with the rating to be assigned for the now service-connected PTSD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted.  
 
While the claim for a TDIU is on remand, to ensure that all due process requirements are met, and that the record is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions-and any additional notification and/or development deemed warranted-and, after implementing the Board's award of service connection for PTSD and, the RO should readjudicate the claim for a TDIU in light of all pertinent evidence and legal authority.  

5.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


